        Case 1:18-cv-11400-RA-KHP Document 88 Filed 08/16/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 08/16/2021


 SHACORY ANTONIO ANDUJAR,
 individually and on behalf of all other
 employees similarly situated,
                                                               No. 18-CV-11400 (RA)
                              Plaintiff,
                                                                       ORDER
                         v.

 BAKERS PIZZA HK LLC, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        No later than August 23, 2021, the parties are directed to file a letter updating the Court

on the status of this case.

SO ORDERED.

 Dated:          August 16, 2021
                 New York, New York
                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
